        Case 1:77-cv-02019-APM Document 1104 Filed 04/30/21 Page 1 of 2




                               UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLUMBIA

                                                     )
 CAROLEE BRADY HARTMAN, et al.,                      )
                                                     )
                 Plaintiffs,                         )
                                                     )
         v.                                          )        Civil Action No. 77-2019 (APM)
                                                     )
 ANTONY BLINKEN, et al.,                             )
                                                     )
                 Defendants.                         )
                                                     )

                                   JOINT STATUS REPORT

       Pursuant to the Court’s March 19, 2021, Minute Order, the parties jointly report that they

have made substantial progress in their discussions to potentially resolve certain fees issues in this

case. The parties jointly request additional time for their discussions to continue and for the parties

to seek requisite approvals for any tentative settlement that may be reached. If the parties are

successful in addressing these issues, the issues should not require resolution by this Court, and

the issues warranting the Court’s decision may be simplified. The parties expect that their

discussions and any related approval processes will take some further time, and they accordingly

propose that they be directed to submit a joint status report to the Court by June 30, 2021. The

parties will inform the Court if they reach an approved agreement.
       Case 1:77-cv-02019-APM Document 1104 Filed 04/30/21 Page 2 of 2




Dated: April 30, 2021
       Washington, D.C.
                                    Respectfully submitted,

                                           /s/_____________
                                    Roger E. Warin, D.C. Bar #90241
                                    Lindsey B. Lang, D.C. Bar #367002
                                    STEPTOE & JOHNSON LLP
                                    1330 Connecticut Ave., NW
                                    Washington, DC 20036-1795
                                    (202) 429-3000

                                    Attorneys for Plaintiffs


                                    CHANNING D. PHILLIPS
                                    D.C. Bar No. 415793
                                    Acting United States Attorney

                                    BRIAN P. HUDAK
                                    Acting Chief, Civil Division

                                    By:            /s/
                                          PETER C. PFAFFENROTH
                                          D.C. BAR #496637
                                          Assistant United States Attorney
                                          555 Fourth Street, NW
                                          Washington, DC 20530
                                          (202) 252-2513
                                          peter.pfaffenroth@usdoj.gov

                                    Attorneys for Defendants




                                    -2-
